DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on April 21, 2021 has been received and considered. By this amendment, claims 1, 7, and 9 are amended, claim 6 is cancelled, and claims 1-5 and 7-9 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the independent claims 1, 7, and 9, has been amended to recite “consisting essentially of” language. However, the specification fails to limit the electrical stimulation system to only those elements which are recited and those that do not materially affect the basic and novel characteristics. The disclosure fails to limit the electrical stimulation system to only a percutaneous lead, a single contact electrode, and an electrical stimulator. In fact, the specification recites that “the systems and methods make possible the placement of one or more 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen (U.S. 2002/0099419, previously cited). Regarding claim 1, Cohen discloses an electrical stimulation system comprising (MPEP 2111.03(III) indicates “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355”): a single contact electrode 11/12/13 (see Figures 1 and 2; the language “insertable in-vivo a therapeutically effective distance from a target afferent nerve fiber” is considered to only require the ability of the electrodes to be inserted, which the electrodes of Cohen are able to be inserted); a percutaneous lead 16 (see Figure 2); an electrical stimulator 20 operatively coupled with the single contact electrode (see Figure 2). The recitation “to provide electrical stimulation through the single contact electrode to the target afferent nerve fiber, wherein the electrical stimulation is configured to generate an action potential in the target afferent nerve fiber while avoiding generation of unwanted responses in non-target nerve fibers” is . 
Regarding claim 3, the recitation “wherein the generation of unwanted responses in the non-target nerve fibers comprises generation of action potentials in a small sensory nerve fiber” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 4, the recitation “wherein the generation of unwanted responses in the non-target nerve fibers comprises generation of action potentials in Type III and Type IV afferent nerve fibers” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 5, the recitation “wherein the generation of unwanted responses in the non-target nerve fiber comprises generation of an action potential in a motor sensory nerve fiber” fails to further limit the claimed system over that of the prior art because it simply further limits the intended use recitations, without further limiting the structure of the claimed system.
Regarding claim 7, Cohen discloses an electrical stimulation system comprising (MPEP 2111.03(III) indicates “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355”): a percutaneous lead 16 (see Figure 2); a single contact electrode 11/12/13 coupled with the percutaneous lead, wherein the single contact electrode is configured to be positioned a therapeutically effective distance from a target Type I or Type Ib afferent nerve fiber (see Figures 1 and 2); and an electrical stimulator 20 coupled with the percutaneous lead (see Figure 2). Further, the recitation “wherein the 
Regarding claim 9, Cohen discloses an electrical stimulation system comprising (MPEP 2111.03(III) indicates “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355”): a percutaneous lead 16 (see Figure 2); a single contact electrode 11/12/13 coupled with the percutaneous lead, the single contact electrode insertable into a human body (see Figures 1 and 2); an electrical stimulator 20 operatively coupled with the lead (see Figure 2), the electrical stimulator configured to deliver electrical stimulation to at least one of Type Ia and Ib target afferent nerve fibers (the electrical stimulator is described as delivering stimulation to small-diameter sensory fibers and large-diameter sensory fibers {see paragraph [0015]}, and the configuration of the stimulator does not change based on whether these fibers are of Type Ia, Ib, or other type). The recitation “to generate an action potential in the at least one of Type Ia and lb target afferent nerve fibers while avoiding generation of action potentials in non-target Type III and IV nerve fibers to reduce a perception of pain by the human body, wherein the at least one of Type Ia and Ib target afferent nerve fibers are located outside a central nervous system of the human body” is considered an intended use recitation that fails to further define the claimed system over that of the prior art. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (U.S. 2002/0099419, cited above). Cohen discloses the invention substantially as claimed, but fails to disclose that the single contact electrode has a surface area of approximately 20 mm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made for the electrodes of Cohen to have a surface area of approximately 20 mm2, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 USC 112, first paragraph, as failing to comply with the written description requirement, the Applicant argues that the Examiner has failed to show non-enablement or to analyze the Wands factors. However, a rejection was not made for lack of enablement, rather a rejection was made for a lack of written description for the claimed invention. Applicant fails to present any arguments with respect to the rejection of the claims as failing to comply with the written description requirement as presented in the previous Office Action and, thus, the rejection is considered to stand.
Regarding the previous rejection of the claims under 35 USC 103 as being unpatentable over Cohen, the Applicant argues that “Cohen fails to disclose, teach or suggest an electrical stimulation system consisting of a single contact electrode as recited in claim 1.” However, claim 1 does not recite “an electrical stimulation system consisting of a single contact electrode”, but rather recites an electrical stimulation system “consisting essentially of” a single contact electrode, a percutaneous lead, and an electrical stimulator. The Applicant further argues that Cohen gives criticality to the tripolar electrode and modifying the tripolar electrode to a single electrode would likely render Cohen inoperative for its intended purpose. However, in the present rejection, the tripolar electrode of Cohen is not modified. As discussed above, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, the use of the transitional phrase “consisting essentially of” is construed as equivalent to “comprising”, as Applicant has failed to present a clear indication in the specification or claims of what the basic and novel characteristics actually are (see MPEP 2111.03(III)). As such, in the present Office Action, the claims are considered to be anticipated by Cohen. The Applicant further argues that MPEP 2114 indicates that there is nothing wrong with defining some part of an invention in functional terms and that functional language does not, in and of itself, render a claim improper. The Applicant indicates that there is nothing in Cohen that discloses, teaches, or suggests the functional limitations found in claim 1. As an initial matter, the limitations of claim 1 are not functional, but rather intended use. Furthermore, the elements of Cohen would be “capable of” performing the functional and/or intended use recitations as there is nothing within the claims that require any special structure or element that differs from that of Cohen. For at least the reasons give above, the rejection of claim 1 is considered proper. Regarding claims 2-5 and 7-9, Applicant fails to present any arguments specific to these claims and, thus, the rejections of these claims remain for at least the same reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792